Exhibit 10.1

 



SETTLEMENT AGREEMENT

 

This Settlement Agreement (this “Agreement”) is made and entered into as of
November 27, 2017, by and among Peregrine Pharmaceuticals, Inc. (the “Company”)
and the entities and natural persons listed on Exhibit A hereto (collectively,
the “Ronin Group”) (each of the Company, on the one hand, and the Ronin Group,
on the other hand, a “Party” to this Agreement, and collectively, the
“Parties”).

 

Recitals

 

Whereas, the Company and the Ronin Group have engaged in discussions and
communications concerning the Company’s business, financial performance and
strategic plans;

 

Whereas, the Ronin Group is deemed to Beneficially Own (as defined below) shares
of common stock, par value $0.001 per share, of the Company (the “Common Stock”)
totaling, in the aggregate, 4,325,889 shares (including an aggregate of 152,497
shares of Common Stock that may be acquired upon the conversion of an aggregate
of 128,099 shares of the Company’s 10.50% Series E Convertible Preferred Stock,
par value $0.001 per share (“Series E Preferred Stock”)), or approximately 9.6%,
of the Common Stock issued and outstanding on the date of this Agreement;

 

Whereas, the Company’s 2017 Annual Meeting of Stockholders is scheduled to be
held on January 18, 2018 (including any adjournment or postponement thereof, the
“2017 Annual Meeting”); and

 

Whereas, the Company and the Ronin Group have determined to come to an agreement
with respect to the composition of the Board of Directors of the Company (the
“Board”), certain matters related to the 2017 Annual Meeting and certain other
matters, in each case as provided in this Agreement.

 

Now, Therefore, in consideration of the foregoing promises, terms and
conditions, and the mutual covenants and agreements contained herein, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties, intending to be legally bound, agree as
follows:

 

1.Board Matters; Board Appointments; 2017 Annual Meeting and 2018 Annual
Meeting.

 

(a)               The Company agrees that immediately following the execution of
this Agreement, the Board and all applicable committees of the Board shall take
all necessary actions to: (i) accept the resignations from the Board and each of
its committees of each of Stephen W. King, Carlton M. Johnson, Jr., Eric S.
Swartz and David H. Pohl; (ii) appoint to the Board each of Richard B. Hancock
(“Hancock”), Gregory P. Sargen (“Sargen”) and Joel McComb (“McComb” and together
with Hancock and Sargen, the “Ronin Appointees”) and Joseph Carleone, Ph.D.
(“Carleone”); (iii) nominate the Ronin Appointees and Carleone for consideration
by the Company’s stockholders for reelection to the Board at the 2017 Annual
Meeting, each to serve until the 2018 annual meeting of stockholders of the
Company (the “2018 Annual Meeting”) or until his earlier death, resignation,
disqualification or removal; (iv) recommend that the Company’s stockholders
vote, and solicit proxies, in favor of the election of the Ronin Appointees and
Carleone at the 2017 Annual Meeting in the same manner as for the other nominees
nominated by the Company at the 2017 Annual Meeting, (v) nominate such number of
Ronin Appointees (with the specific Ronin Appointee(s) to be nominated by the
Company to be determined by the Company in its sole and absolute discretion) for
consideration by the Company’s stockholders for reelection to the Board at the
2018 Annual Meeting, each to serve until the 2019 annual meeting of stockholders
of the Company (the “2019 Annual Meeting”) or until his earlier death,
resignation, disqualification or removal, as is equal to the quotient obtained
by dividing (A) the number of authorized number of directors of the Company,
minus one, by (B) two (such Ronin Appointees, the “Ronin 2018 Appointees”); and
(vi) recommend that the Company’s stockholders vote, and solicit proxies, in
favor of the election of the Ronin 2018 Appointees at the 2018 Annual Meeting in
the same manner as for the other nominees nominated by the Company at the 2018
Annual Meeting. For the avoidance of doubt, in addition to the Ronin Appointees
and Carleone, the Company shall also nominate Roger J. Lias, Ph.D., Mark R.
Bamforth and Patrick D. Walsh for reelection by the stockholders of the Company
at the 2017 Annual Meeting.

 

 

 



 1 

 

 

(b)               Upon the execution of this Agreement, the Ronin Group
irrevocably withdraws (i) that certain letter from Ronin Trading, LLC to the
Company, dated July 12, 2017, nominating directors to the Board, as supplemented
by those certain letters dated August 3, 2017, October 9, 2017, October 25, 2017
and October 26, 2017 (collectively, as so supplemented, the “Nomination
Letter”), and (ii) those certain letters dated July 14, 2017 and July 19, 2017,
where the Ronin Group requested to inspect certain of the Company’s books and
records pursuant to Section 220 of the General Corporation Law of the State of
Delaware (the “Books and Records Letters”); and further agrees not to:
(A) nominate any person for election at the 2017 Annual Meeting and at any
subsequent stockholder meeting during the Standstill Period (as defined below);
(B) submit, directly or indirectly, any proposal for consideration at, or bring
any other business before, the 2017 Annual Meeting or any subsequent stockholder
meeting during the Standstill Period; (C) initiate, encourage or participate,
directly or indirectly, in any “vote no,” “withhold” or similar campaign with
respect to the 2017 Annual Meeting or any subsequent stockholder meeting during
the Standstill Period; or (D) permit any of its Affiliates or Associates to take
any of the actions specified in the foregoing clauses (A)-(C). The Ronin Group
further agrees that it will not, directly or indirectly, publicly or privately,
encourage or support any other stockholder or person to take any of the actions
described in this Section 1(b).

 

(c)               The Ronin Group agrees: (i) to be present for quorum purposes
at the 2017 Annual Meeting and any subsequent stockholder meeting during the
Standstill Period and any adjournments and postponements thereof; and (ii) to
vote all shares of Common Stock Beneficially Owned by it: (A) in accordance with
the Board’s recommendations with respect to nominees to the Board, (B) against
stockholder nominations for director which are not approved and recommended by
the Board, and (C) in accordance with the Board’s recommendations with respect
to any other matter presented to stockholders of the Company for consideration,
in each case at the 2017 Annual Meeting and any adjournments and postponements
thereof and any subsequent stockholder meeting during the Standstill Period and
any adjournments and postponements thereof; provided, however, that in the event
that Institutional Shareholder Services Inc. (“ISS”) or Glass, Lewis & Co., LLC
(“Glass Lewis”) recommends otherwise with respect to any proposals (other than
the election or removal of directors), the Ronin Group shall be permitted to
vote in accordance with ISS’s or Glass Lewis’ recommendation; provided, further,
that the Ronin Group shall be permitted to vote in its sole discretion with
respect to any publicly announced proposals relating to a merger, acquisition,
disposition of all or substantially all of the assets of the Company or other
business combination involving the Company requiring a vote of stockholders of
the Company. For purposes of this Agreement, the terms “Beneficial Owner,”
“Beneficially Own,” “Beneficially Owned” and “Beneficial Ownership” shall have
the same meanings as set forth in Rule 13d-3 promulgated by the Securities and
Exchange Commission (the “SEC”) under the Securities Exchange Act of 1934, as
amended, or the rules or regulations promulgated thereunder (the “Exchange
Act”).

 

(d)               Prior to any Ronin Appointee’s (or his or her replacement
director, if applicable) appointment to the Board, the Ronin Group shall cause
the Ronin Appointees (or their replacement directors, if applicable) to provide
a signed agreement to the effect that the Ronin Appointees (i) consent to serve
as a director of the Company, if elected, and to be included in the Company’s
proxy statement and proxy card for the 2017 Annual Meeting, and (ii) agree to be
bound by all policies, procedures, codes, standards and guidelines applicable to
members of the Board. Prior to any Ronin 2018 Appointee’s (or his or her
replacement director, if applicable) appointment to the Board, the Ronin Group
shall cause the Ronin 2018 Appointees (or their replacement directors, if
applicable) to provide a signed agreement to the effect that the Ronin 2018
Appointees (A) consent to serve as a director of the Company, if elected, and to
be included in the Company’s proxy statement and proxy card for the 2018 Annual
Meeting, and (B) agree to be bound by all policies, procedures, codes, standards
and guidelines applicable to members of the Board.

 

(e)               The Company agrees that if any Ronin Appointee is unable to
serve as a director, resigns as a director or is removed as a director during
the Standstill Period, so long as the Ronin Group has not breached the terms of
this Agreement, the Ronin Group shall have the ability to recommend to the
Nominating Committee of the Board (the “Nominating Committee”) a substitute
person(s) to fill the resulting vacancy; provided that any substitute person
recommended by the Ronin Group must: (i) qualify as “independent” pursuant to
the listing standards of The Nasdaq Stock Market LLC (“Nasdaq”); (ii) have
relevant financial and business experience to fill the resulting vacancy, as
determined by the Nominating Committee; (iii) execute and deliver to the Company
an agreement consistent with the first sentence of Section 1(d); (iv) execute
and deliver to the Company a Director Confidentiality Agreement (as defined
below); (v) have no agreements, arrangements or understandings (whether
compensatory or otherwise) with the Ronin Group or its Affiliates; and (vi) be
approved by the Nominating Committee, after exercising its good faith customary
due diligence process and fiduciary duties, including, without limitation, a
review of a director and officer questionnaire executed by the substitute, a
background check and conducting interviews. In the event the Nominating
Committee does not approve a substitute person recommended by the Ronin Group,
the Ronin Group shall have the right to recommend additional substitute
person(s) for consideration by the Nominating Committee. Upon the approval of a
replacement director nominee by the Nominating Committee, the Board will take
such actions as necessary to appoint such replacement director to the Board no
later than ten (10) business days after the Nominating Committee recommendation
of such replacement director.

 

 

 



 2 

 

 

(f)                The Ronin Group hereby agrees to cause each of the Ronin
Appointees (and any replacement director, if applicable) to (i) execute and
deliver to the Company a Confidentiality Agreement in the form attached hereto
as Exhibit B (the “Director Confidentiality Agreement”), (ii) comply with all
policies, procedures, processes, codes, rules, standards and guidelines
applicable to members of the Board, and (iii) complete the Company’s standard
director and officer questionnaire and other reasonable and customary director
onboarding documentation (including a representation agreement) required by the
Company in connection with the election of Board members.

 

(g)               The Ronin Group agrees that, during the Standstill Period, it
will not enter into any agreement, arrangement or understanding (whether
compensatory or otherwise) with any of the Ronin Appointees (or any replacement
director, if applicable) (excluding, for the avoidance of doubt, any agreement,
arrangement or understanding that was entered into prior to the date of this
Agreement and disclosed to the Company in the Nomination Letter).

 

(h)               The Ronin Group agrees that it will cause its Affiliates and
Associates to comply with the terms of this Agreement. As used in this
Agreement, the terms “Affiliate” and “Associate” shall have the respective
meanings set forth in Rule 12b-2 promulgated by the SEC under the Exchange Act,
and shall include all persons or entities that at any time during the term of
this Agreement become Affiliates or Associates of any person or entity referred
to in this Agreement.

 

(i)                 The Ronin Group acknowledges and agrees that the Board or
any committee thereof, in the exercise of its fiduciary duties, may recuse any
of the Ronin Appointees from any Board or committee meeting or portion thereof
at which the Board or any such committee is evaluating and/or taking action with
respect to (i) the exercise of any of the Company’s rights of enforcement of any
of the obligations under this Agreement, (ii) any action taken in response to
actions taken or proposed by the Ronin Group or its Affiliates or Associates
with respect to the Company, or (iii) any proposed transaction between the
Company and the Ronin Group or its Affiliates or Associates.

 

2.Standstill Provisions.

 

(a)               The Ronin Group agrees that, from the period commencing on the
date of this Agreement and ending on the date that is thirty (30) calendar days
after the date of the 2018 Annual Meeting (the “Standstill Period”), neither it
nor any of its Affiliates or Associates will, and it will cause each of its
Affiliates and Associates not to, directly or indirectly, in any manner
(including, without limitation, by directing, requesting or suggesting that any
other person do so):

 

(i)                        effect or seek, offer or propose (whether publicly or
otherwise and whether or not subject to conditions) to effect, or announce any
intention to effect or cause or participate in or in any way knowingly assist,
facilitate or encourage any other person to effect or seek, offer or propose
(whether publicly or otherwise and whether or not subject to conditions) or
announce any intention to effect or cause or participate in:

 

(1)               any (A) tender or exchange offer for securities of the Company
or any of its subsidiaries, or any merger, consolidation, business combination
or acquisition or disposition of assets of the Company or any of its
subsidiaries, or (B) recapitalization, restructuring, liquidation, dissolution
or other similar extraordinary transaction with respect to the Company or any of
its subsidiaries; provided, however, that this clause shall not preclude the
tender by the Ronin Group of any securities of the Company into any tender or
exchange offer, or vote with respect to any extraordinary transaction approved
by the Board or in accordance with Section 1(c); or

 

(2)               any “solicitation” of “proxies” to vote (as such terms are
used in Regulation 14A of the Exchange Act) or consents to vote (whether or not
related to the election or removal of directors) with respect to any voting
securities of the Company or any of its subsidiaries, or the initiation,
proposal, inducement, encouragement or solicitation of stockholders of the
Company for the approval of any stockholder proposals with respect to the
Company, or the solicitation, advisement or influence of any person with respect
to the voting of any voting securities of the Company;

 

(ii)                        deposit any shares of Common Stock or other voting
securities of the Company in a voting trust or subject shares of Common Stock or
other voting securities of the Company to a voting agreement or other agreement
or arrangement with respect to the voting of such shares or securities,
including, without limitation, lend any securities of the Company to any person
or entity for the purpose of allowing such person or entity to vote such
securities in connection with any stockholder vote or consent of the Company;

 

 

 



 3 

 

 

(iii)                        encourage, influence, advise, form, join or in any
way participate in a “group” as defined in Section 13(d)(3) of the Exchange Act
with respect to any securities of the Company or otherwise in connection with
any of the foregoing (other than a “group” that includes all or some of the
persons identified on Exhibit A, but does not include any other entities or
persons not identified on Exhibit A as of the date hereof); provided, however,
that nothing herein shall limit the ability of an Affiliate or Associate of the
Ronin Group to join the “group” following the execution of this Agreement, so
long as any such Affiliate or Associate agrees to be bound by the terms and
conditions of this Agreement;

 

(iv)                        (A) call or seek to call any meeting of
stockholders, including by written consent, or provide to any third party a
proxy, consent or requisition to call any meeting of stockholders; (B) seek to
have the stockholders authorize or take corporate action by written consent
without a meeting, solicit any consents from stockholders or grant any consent
or proxy for a consent to any third party seeking to have the stockholders
authorize or take corporate action by written consent without a meeting;
(C) seek, alone or in concert with others, representation on the Board; (D) seek
the removal of any member of the Board; (E) conduct a referendum of
stockholders; (F) present at any annual meeting or any special meeting of the
Company’s stockholders; or (G) make a request or demand for a stockholder list
or an inspection of Company books and records, including pursuant to any
statutory right that the Ronin Group may have (in each case, except as expressly
permitted by Section 1 of this Agreement);

 

(v)                        seek, or encourage any person or entity, to submit
nominations in furtherance of a “contested solicitation” for the election or
removal of directors with respect to the Company or seek, encourage or take any
other action with respect to the election or removal of any directors (except as
expressly permitted by Section 1 of this Agreement);

 

(vi)                        otherwise act, alone or in concert with others, to
seek to control, change or influence the management, the Board or policies of
the Company or any of its subsidiaries (except as expressly permitted by Section
1 of this Agreement);

 

(vii)                        seek to have the Company or any of its Affiliates
or Associates waive or make amendments or modifications to its respective
charter, bylaws or other applicable governing documents, or other actions that
may impede or facilitate the acquisition of control of the Company, or such
Company Affiliate or Associate, by any person;

 

(viii)                        enter into, or seek to enter into, any agreement,
arrangement or understandings (whether economic, compensatory, pecuniary or
otherwise) with any member of the Board, including any Ronin Appointee;

 

(ix)                        institute, solicit, assist or join, as a party, any
litigation, arbitration or other proceeding against or involving the Company or
any of its current or former directors or officers (including derivative
actions), other than (A) to enforce the provisions of this Agreement, (B)
counterclaims with respect to any proceeding initiated by, or on behalf of, the
Company or its Affiliates against the Ronin Group, or (C) the exercise of
statutory appraisal rights; provided, that the foregoing shall not prevent any
member of the Ronin Group from responding to or complying with a validly issued
legal process;

 

(x)                        disclose any intention, plan or arrangement
inconsistent with the foregoing;

 

(xi)                        instigate, encourage, join, act in concert with or
assist (including, but not limited to, providing or assisting in any way in the
obtaining of financing for, or acting as a joint or co-bidder for the Company or
any of its subsidiaries with) any third party to do any of the foregoing;

 

(xii)                        take any action that could reasonably be expected
to require the Company to make a public announcement regarding the possibility
of any of the events described in this Section 2; or

 

(xiii)                        request that the Company or the Board or any of
their respective representatives amend or waive any provision of this Section 2
(including this sentence) other than through non-public communications with the
Company that would not be reasonably determined to trigger public disclosure
obligations for any Party, which the Board (excluding the Ronin Appointees) may
accept or reject in its sole discretion.

 

 

 



 4 

 

 

(b)               In furtherance of the foregoing, upon request of the Company,
the Ronin Group shall promptly notify the Company of the number of shares of
Common Stock Beneficially Owned by the Ronin Group.

 

Notwithstanding anything to the contrary contained herein, the Ronin Group
hereby acknowledges and agrees that the Board and the Company shall have no
obligation to nominate any Ronin Appointee (or any replacement director, if
applicable) for election at the 2019 Annual Meeting.

 

3.                  No Litigation. During the Standstill Period:

 

(a)               The Ronin Group covenants and agrees that it shall not, and
shall not permit any of its Affiliates or Associates to, directly or indirectly,
alone or in concert with others, threaten, encourage, pursue, solicit, initiate,
commence, continue, file or assist any other person to threaten, encourage,
pursue, solicit, initiate, commence, continue or file any lawsuit, claim or
proceeding before any court (collectively, “Legal Proceeding”) against the
Company or any of its Affiliates or Associates in respect of actions or
circumstances that occurred prior to the date of this Agreement, except for any
Legal Proceeding initiated to remedy a breach of or to enforce this Agreement;
provided, however, that the foregoing shall not prevent the Ronin Group or its
Affiliates or Associates from responding to oral questions, interrogatories,
requests for information or documents, subpoenas, civil investigative demands or
similar processes (each, a “Legal Requirement”) in connection with any Legal
Proceeding if such Legal Proceeding has not been initiated by, or on behalf of,
or at the suggestion of, the Ronin Group or any of its Affiliates or Associates;
provided, further, that in the event the Ronin Group or any of its Affiliates or
Associates receives such Legal Requirement, such Party shall give prompt written
notice (and in no event more than three (3) calendar days after receiving such
Legal Requirement) of such Legal Requirement to the Company.

 

(b)               The Company covenants and agrees that it shall not, and shall
not permit any of its Affiliates or Associates to, directly or indirectly, alone
or in concert with others, threaten encourage, pursue, solicit, initiate,
commence, continue, file or assist any other person to threaten, encourage,
pursue, solicit, initiate, commence, continue or file any Legal Proceeding
against the Ronin Group or any of its Affiliates or Associates in respect of
actions or circumstances that occurred prior to the date of this Agreement,
except for any Legal Proceeding initiated solely to remedy a breach of or to
enforce this Agreement; provided, however, that the foregoing shall not prevent
the Company or any of its Affiliates or Associates from responding to a Legal
Requirement in connection with any Legal Proceeding if such Legal Proceeding has
not been initiated by, or on behalf of, or at the suggestion of, the Company or
any of its Affiliates or Associates; provided, further, that in the event the
Company or any of its Affiliates or Associates receives such Legal Requirement,
the Company shall give prompt written notice (and in no event more than three
(3) calendar days after receiving such Legal Requirement) of such Legal
Requirement to the Ronin Group.

 

4.                  Representations and Warranties of the Company. The Company
represents and warrants to the Ronin Group that:

 

(a)               The Company has the corporate power and authority to execute,
deliver and carry out the terms and provisions of this Agreement and to
consummate the transactions contemplated hereby;

 

(b)               The individual signing this Agreement on behalf of the Company
has the full power, right and authority to execute this Agreement on behalf of
the Company;

 

(c)               This Agreement has been duly and validly authorized, executed
and delivered by the Company, constitutes a valid and binding obligation and
agreement of the Company and is enforceable against the Company in accordance
with its terms, except as enforcement thereof may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance or
similar laws generally affecting the rights of creditors and subject to general
equity principles; and

 

(d)               The execution, delivery and performance of this Agreement by
the Company does not and will not violate or conflict with (i) any law, rule,
regulation, order, judgment or decree applicable to the Company, or
(ii) constitute a default (or an event which with notice or lapse of time or
both could constitute such a violation, conflict or default) under or pursuant
to, or result in the loss of a material benefit under, or give any right of
termination, amendment, acceleration or cancellation of, any organizational
document, agreement, contract, commitment, understanding or arrangement to which
the Company is a party or by which it is bound.

 

 

 



 5 

 

 

5.                  Representations and Warranties of the Ronin Group. The Ronin
Group represents and warrants to the Company that:

 

(a)               The Ronin Group has the full power and authority to execute,
deliver and carry out the terms and provisions of this Agreement and to
consummate the transactions contemplated hereby;

 

(b)               The individuals signing this Agreement on behalf of the Ronin
Group have the full power, right and authority to execute this Agreement on
behalf of the Ronin Group;

 

(c)               This Agreement has been duly and validly authorized, executed
and delivered by the Ronin Group, constitutes a valid and binding obligation and
agreement of the Ronin Group and is enforceable against the Ronin Group in
accordance with its terms, except as enforcement thereof may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance or similar laws generally affecting the rights of creditors and
subject to general equity principles;

 

(d)               The execution, delivery and performance of this Agreement by
the Ronin Group does not and will not (i) violate or conflict with any law,
rule, regulation, order, judgment or decree applicable to the Ronin Group, or
(ii) constitute a default (or an event which with notice or lapse of time or
both could constitute such a violation, conflict or default) under or pursuant
to, or result in the loss of a material benefit under, or give any right of
termination, amendment, acceleration or cancellation of, any organizational
document, agreement, contract, commitment, understanding or arrangement to which
the Ronin Group is a party or by which it is bound;

 

(e)               As of the date of this Agreement, (i) the Ronin Group is
deemed to Beneficially Own in the aggregate 4,325,889 shares of Common Stock
(including an aggregate of 152,497 shares of Common Stock that may be acquired
upon the conversion of an aggregate of 128,099 shares of Series E Preferred
Stock), and (ii) except as otherwise disclosed in this Agreement, the Ronin
Group does not currently have, and does not currently have any right to acquire,
any interest in any other securities of the Company (or any rights, options or
other securities convertible into or exercisable or exchangeable (whether or not
convertible, exercisable or exchangeable immediately or only after the passage
of time or the occurrence of a specified event) for such securities or any
obligations measured by the price or value of any securities of the Company,
including any swaps or other derivative arrangements designed to produce
economic benefits and risks that correspond to the ownership of Common Stock,
whether or not any of the foregoing would give rise to Beneficial Ownership, and
whether or not to be settled by delivery of Common Stock, payment of cash or by
other consideration, and without regard to any short position under any such
contract or arrangement);

 

(f)                Each of the Ronin Appointees (i) is “independent” under the
rules of Nasdaq and Rule 10A-3 of the Exchange Act, (ii) is not an “interested
person,” as defined in the Investment Company Act of 1940, as amended, of the
Ronin Group and is not otherwise affiliated with and does not have any material
relationship with the Ronin Group, and (iii) has no agreements, arrangements or
understandings (whether compensatory or otherwise) with the Ronin Group or its
Affiliates (excluding, for the avoidance of doubt, any agreement, arrangement or
understanding that was entered into prior to the date of this Agreement and
disclosed to the Company in the Nomination Letter).

 

6.                  Press Release. Within four (4) business days following the
execution of this Agreement, the Company and the Ronin Group shall jointly issue
a mutually agreeable press release (the “Press Release”) announcing certain
terms of this Agreement, in the form attached as Exhibit C. Prior to the
issuance of the Press Release, neither the Company nor the Ronin Group shall
issue any press release or public announcement regarding this Agreement without
the prior written consent of the other Party. During the Standstill Period,
neither the Company nor the Ronin Group shall make any public announcement or
statement that is inconsistent with or contrary to the statements made in the
Press Release, except as required by law or the rules of any stock exchange or
with the prior written consent of the other Party.

 

7.                  Form 8-K and Schedule 13D Amendments. Within four (4)
business days following the execution of this Agreement, the Company will file a
Current Report on Form 8-K, which will report the entry into this Agreement. The
Ronin Group shall promptly, but in no case prior to the filing or other public
release by the Company of the Press Release, prepare and file an amendment to
each of the Schedule 13Ds with respect to the Company originally filed by the
Ronin Group with the SEC on March 2, 2017 and April 17, 2017, each as amended
through the date hereof, to report the entry into this Agreement and to amend
applicable items to conform to its obligations hereunder. Such Current Report on
Form 8-K and amendments to Schedule 13D shall be consistent with the Press
Release and the terms of this Agreement, and shall be in form and substance
reasonably acceptable to the Company and the Ronin Group.

 

 

 



 6 

 

 

8.                  Termination. This Agreement shall remain in full force and
effect and shall be fully binding on the Parties in accordance with the
provisions hereof until the expiration of the Standstill Period. Notwithstanding
the foregoing, this Section 8 and Sections 9-20 shall survive the termination or
expiration of this Agreement.

 

9.                  Specific Performance. Each of the Ronin Group, on the one
hand, and the Company, on the other hand, acknowledges and agrees that
irreparable injury to the other Party would occur in the event any of the
provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached and that such injury would not be
adequately compensable by the remedies available at law (including the payment
of money damages). It is accordingly agreed that the Ronin Group, on the one
hand, and the Company, on the other hand (the “Moving Party”), will each be
entitled to specific enforcement of, and injunctive relief to prevent any
violation of, the terms hereof, and the other Party will not take action,
directly or indirectly, in opposition to the Moving Party seeking such relief on
the grounds that any other remedy or relief is available at law or in equity.
This Section 9 is not the exclusive remedy for any violation of this Agreement.
In the event a Party institutes any legal action to enforce such Party’s rights,
or recover damage for breach of this Agreement, the prevailing Party or Parties
in such action shall be entitled to recover from the other Party or Parties all
out-of-pocket costs and expenses, including but not limited to reasonable
attorney’s fees, court costs, witness fees, disbursements and any other expenses
of litigation or negotiations incurred by such prevailing Party or Parties.

 

10.              Severability. If any term, provision, covenant or restriction
of this Agreement is held by a court of competent jurisdiction to be invalid,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated. It is hereby stipulated and
declared to be the intention of the Parties that the Parties would have executed
the remaining terms, provisions, covenants and restrictions without including
any of such which may be hereafter declared invalid, void or unenforceable. In
addition, the Parties agree to use their respective best efforts to agree upon
and substitute a valid and enforceable term, provision, covenant or restriction
for any of such that is held invalid, void or enforceable by a court of
competent jurisdiction.

 

11.              Notices. Any notices, consents, determinations, waivers or
other communications required or permitted to be given under the terms of this
Agreement must be in writing and will be deemed to have been delivered: (a) upon
receipt, when delivered personally; (b) upon confirmation of receipt, when sent
by e-mail (provided that such confirmation is not automatically generated); or
(c) one business day after deposit with a nationally recognized overnight
delivery service, in each case properly addressed to the Party to receive the
same. The addresses and e-mail addresses for such communications shall be:

 

If to the Company:

 

Peregrine Pharmaceuticals, Inc.

14282 Franklin Avenue

Tustin, CA 92780

Attention: Mark R. Ziebell, Vice President, General Counsel and Corporate
Secretary

E-mail: MZiebell@peregrineinc.com

 

with a copy (which shall not constitute notice) to:

 

Paul Hastings LLP

1117 S. California Avenue

Palo Alto, California 94304

Attention: Jeffrey T. Hartlin, Esq.

E-mail: jeffhartlin@paulhastings.com

 

If to the Ronin Group or any member thereof:

 

Ronin Trading, LLC

350 N. Orleans Street, Suite 2N

Chicago, Illinois 60654

Attention: James Griffin

E-mail: james.griffin@ronin-capital.com

 

with a copy (which shall not constitute notice) to:

 

Olshan Frome Wolosky LLP

1325 Avenue of the Americas

New York, NY 10019

Attention: Steve Wolosky, Esq. and Ryan Nebel, Esq.

E-mail: swolosky@olshanlaw.com and rnebel@olshanlaw.com

 

 

 



 7 

 

 

12.              Applicable Law. This Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of Delaware
without reference to the conflict of laws principles thereof. Each of the
Parties irrevocably agrees that any legal action or proceeding with respect to
this Agreement and the rights and obligations arising hereunder, or for
recognition and enforcement of any judgment in respect of this Agreement and the
rights and obligations arising hereunder brought by the other Party or its
successors or assigns, shall be brought and determined exclusively in the
Delaware Court of Chancery and any state appellate court therefrom within the
State of Delaware (or, if the Delaware Court of Chancery declines to accept
jurisdiction over a particular matter, any state or federal court within the
State of Delaware). Each of the Parties hereby irrevocably submits, with regard
to any such action or proceeding for itself and in respect of its property,
generally and unconditionally, to the personal jurisdiction of the aforesaid
courts and agrees that it will not bring any action relating to this Agreement
in any court other than the aforesaid courts. Each of the Parties hereby
irrevocably waives, and agrees not to assert in any action or proceeding with
respect to this Agreement, (a) any claim that it is not personally subject to
the jurisdiction of the above-named courts for any reason, (b) any claim that it
or its property is exempt or immune from jurisdiction of any such court or from
any legal process commenced in such courts (whether through service of notice,
attachment prior to judgment, attachment in aid of execution of judgment,
execution of judgment or otherwise), and (c) to the fullest extent permitted by
applicable legal requirements, any claim that (i) the suit, action or proceeding
in such court is brought in an inconvenient forum, (ii) the venue of such suit,
action or proceeding is improper, or (iii) this Agreement, or the subject matter
hereof, may not be enforced in or by such courts.

 

13.              Counterparts; Headings. This Agreement may be executed in one
or more counterparts, each of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
of the Parties and delivered to the other Party (including by means of
electronic delivery or facsimile). The section headings contained in this
Agreement are inserted for convenience of reference only and will not affect the
meaning or interpretation of this Agreement.

 

14.              Entire Agreement; Amendment and Waiver; Successors and Assigns;
Third Party Beneficiaries. This Agreement contains the entire understanding of
the Parties with respect to the subject matter hereof, and supersedes and
renders null, void and non-actionable any and all prior or contemporaneous
agreements, promises, warranties, understandings, terms, conditions and
representations, written or oral, made by the Parties, or their agents,
concerning the matters covered by this Agreement. There are no restrictions,
agreements, promises, representations, warranties, covenants or undertakings
between the Parties other than those expressly set forth herein. No
modifications of this Agreement can be made except in writing signed by an
authorized representative of each of the Company and the Ronin Group, except
that the signature of an authorized representative of the Company will not be
required to permit an Affiliate or Associate of the Ronin Group to agree to be
listed on Exhibit A and be bound by the terms and conditions of this Agreement.
No failure on the part of any Party to exercise, and no delay in exercising, any
right, power or remedy hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise of such right, power or remedy by such Party
preclude any other or further exercise thereof or the exercise of any other
right, power or remedy. All remedies hereunder are cumulative and are not
exclusive of any other remedies provided by law. The terms and conditions of
this Agreement shall be binding upon, inure to the benefit of, and be
enforceable by the Parties and their respective successors, heirs, executors,
legal representatives, and permitted assigns. No Party shall assign this
Agreement or any rights or obligations hereunder without, with respect to any
member of the Ronin Group, the prior written consent of the Company, and with
respect to the Company, the prior written consent of the Ronin Group. This
Agreement is solely for the benefit of the Parties and is not enforceable by any
other persons or entities.

 

15.              Interpretation and Construction. Each of the Parties
acknowledges that it has been represented by counsel of its choice throughout
all negotiations that have preceded the execution of this Agreement, and that it
has executed this Agreement with the advice of such counsel. Each Party and its
counsel cooperated and participated in the drafting and preparation of this
Agreement, and any and all drafts relating thereto exchanged among the Parties
shall be deemed the work product of each of the Parties and may not be construed
against any Party by reason of its drafting or preparation. Accordingly, any
rule of law or any legal decision that would require interpretation of any
ambiguities in this Agreement against any Party that drafted or prepared it is
of no application and is hereby expressly waived by each of the Parties, and any
controversy over interpretations of this Agreement shall be decided without
regard to events of drafting or preparation. The term “including” shall be
deemed to mean “including without limitation” in all instances. The terms
“hereof,” “herein” and “hereunder” and terms of similar import when used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement. The term “will” shall be construed to have the same
meaning as the term “shall.” The phrase “date hereof” will refer to the date of
this Agreement. The term “or” is not exclusive. The definitions contained in
this Agreement are applicable to the singular as well as the plural forms of
such terms.

 

 

 



 8 

 

 

16.              Mutual Release and Non-Collaboration.

 

(a)               The Company, on the one hand, and the Ronin Group, on the
other hand, on behalf of themselves and for all of their past and present
affiliated, associated, related, parent and subsidiary entities, divisions,
joint ventures, partnerships, successors, assigns, associated investment funds
or companies, management companies, and the respective owners, officers,
directors, partners, members, managers, principals, parents, subsidiaries,
predecessor entities, agents, representatives, employees, shareholders,
advisors, consultants, attorneys, heirs, executors, administrators, successors
and assigns of any such person or entity, security holders of any such person or
entity, and any other person claiming (now or in the future) through or on
behalf of any of such persons or entities (collectively “Released Persons”),
irrevocably and unconditionally release, settle, acquit, forever discharge, and
covenant not to sue the other and all of the other Party’s Released Persons,
from any and all causes of action, claims, liabilities, actions, rights,
judgments, obligations, guarantees, damages, amounts, demands, losses,
controversies, contentions, complaints, promises, accountings, bonds, bills,
debts, dues, sums of money, expenses, specialties, fees, and costs (whether
direct, indirect or consequential, incidental or otherwise including, without
limitation, attorney’s fees or court costs, of whatever nature) incurred in
connection therewith of any kind or nature whatsoever, whether known or unknown,
suspected or unsuspected, claimed or unclaimed, asserted or unasserted, fixed or
contingent, accrued or unaccrued, past or present, in their own right,
representatively, derivatively or in any other capacity, in law or in equity or
liabilities of whatever kind or character, arising under federal, state,
foreign, or common law or the laws of any other relevant jurisdiction (the
“Claims”), that have arisen, could have arisen, arise now, or hereafter may
arise out of or relate in any manner to the allegations, facts, events,
transactions, acts, occurrences, statements, representations,
misrepresentations, omissions or any other matter, thing, or cause whatsoever,
or any series thereof, embraced, involved, arising out of, relating to, or in
connection with in any way to: (i) the appointment of the Ronin Appointees to
the Board, (ii) the Nomination Letter, (iii) the Books and Records Letters,
(iv) the negotiation of this Agreement (including the exhibits hereto), and
(v) the nomination of directors for election at the 2017 Annual Meeting
(collectively, the “Released Claims”); provided that this release and waiver of
Claims shall not include claims to enforce the terms of this Agreement. It is
further understood and agreed that it is the desire of the Parties to fully,
finally, and forever settle, compromise, and discharge any and all disputes and
claims between them arising out of, or relating or connecting in any way to the
Released Claims, or any similar matter or issues, whether known or unknown.
Accordingly, each of the Parties, on behalf of themselves and each of their
respective Released Persons, expressly waives any and all rights and benefits
under Section 1542 of the California Civil Code, and all similar laws or
statutes of this or any other jurisdiction, which reads as follows: “A GENERAL
RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT TO
EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF KNOWN
BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH THE
DEBTOR.”

 

(b)               The Parties acknowledge and agree that they may be unaware of
or may discover facts in addition to or different from those which they now
know, anticipate or believe to be true related to or concerning the Released
Claims. The Parties know that such presently unknown or unappreciated facts
could materially affect the claims or defenses of a Party or Parties. It is
nonetheless the intent of the Parties to give a full, complete and final release
and discharge of the Released Claims. In furtherance of this intention, the
releases herein given shall be and remain in effect as full and complete
releases with regard to the Released Claims notwithstanding the discovery or
existence of any such additional or different claim or fact. To that end, the
Parties expressly waive and relinquish any and all provisions, rights and
benefits conferred by any law of the United States or of any state or territory
of the United States or of any other relevant jurisdiction, or principle of
common law, under which a general release does not extend to claims that the
Parties do not know or suspect to exist in their favor at the time of executing
the release that if known by the Parties might have affected the Parties’
settlement. The Parties acknowledge and agree that the inclusion of this Section
16 was separately bargained for and is a material term of this Agreement.

 

(c)               The Parties shall not voluntarily collaborate with or assist
any other individual or entity in any lawsuit, claim, demand, action, or causes
of action of whatever kind or nature arising out of, or relating or connecting
in any way to the Released Claims against the other Parties.

 

 

 

 

 



 9 

 

 

17.              Mutual Non-Disparagement. Subject to applicable law, each of
the Parties covenants and agrees that, during the Standstill Period, or if
earlier, until such time as the other Party or any of its agents, subsidiaries,
affiliates, successors, assigns, officers, key employees or directors shall have
breached this Section 17, neither it nor any of its respective agents,
subsidiaries, affiliates, successors, assigns, officers, key employees or
directors, shall make or cause to be made any statement or announcement,
including in any document or report filed with or furnished to the SEC or
through the press, media, analysts or other persons, that in any way disparages,
calls into disrepute, or otherwise defames or slanders the other Parties or such
other Parties’ subsidiaries, affiliates, successors, assigns, officers
(including any current officer of a Party or a Party’s subsidiaries who no
longer serves in such capacity following the execution of this Agreement), or
directors (including any current director of a Party or a Party’s subsidiaries
who no longer serves in such capacity following the execution of this
Agreement), or any of their products or services, in any manner that would
disparage or damage the business or reputation of such other Party, its products
or services or their subsidiaries, affiliates, successors, assigns, officers (or
former officers), or directors (or former directors). For purposes of this
Section 17, no actions taken by any director, agent, affiliate, officers or key
employee or other representative of a Party in any capacity other than as a
representative of, and at the direction of, such Party will be covered by this
Agreement. Notwithstanding the foregoing, no Party shall be prohibited from
making any factual statement as required by applicable legal process, subpoena
or legal requirement or as part of a response to a request for information from
any governmental authority with jurisdiction over the Party from whom
information is sought.

 

18.              Further Assurances. Each of the Parties hereby agrees that it
will hereafter execute and deliver any further document, agreement or instrument
as may be necessary or desirable to effectuate the purposes hereof.

 

19.              Fees and Expenses. Each Party shall be responsible for its own
fees, costs and expenses incurred in connection with (a) the 2017 Annual
Meeting, including any and all nominations and solicitation efforts in
connection therewith, the Nomination Letter and the Books and Records Letters
and all matters related thereto, and (b) the negotiation, execution and
effectuation of this Agreement and the transactions contemplated hereby;
provided, however, that the Company shall reimburse the Ronin Group for its
actual, reasonable and documented out-of-pocket fees and expenses in connection
with such matters in an amount not to exceed $75,000.

 

20.              Securities Laws. The Ronin Group acknowledges that it is aware,
and will advise each of its representatives who are informed as to the matters
that are the subject of this Agreement, that the United States securities laws
may prohibit any person or entity who has received from an issuer material,
non-public information from purchasing or selling securities of such issuer or
from communicating such information to any other person or entity under
circumstances in which it is reasonably foreseeable that such person or entity
is likely to purchase or sell such securities.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 10 

 

 

In Witness Whereof, this Settlement Agreement has been duly executed and
delivered by the duly authorized signatories of the Parties as of the date
hereof.

 



  PEREGRINE PHARMACEUTICALS, INC.         By: /s/ Steven W. King   Name: Steven
W. King   Title: Chief Executive Officer               RONIN TRADING, LLC      
  By: /s/ John S. Stafford, III     Name: John S. Stafford, III     Title:
Manager               RONIN CAPITAL, LLC         By: /s/ John S. Stafford, III  
  Name: John S. Stafford, III     Title: Manager               SWIM PARTNERS LP
        By: SW Investment Management LLC     General Partner         By: /s/
Stephen White     Name: Stephen White     Title: Manager               SW
INVESTMENT MANAGEMENT LLC         By: /s/ Stephen White     Name: Stephen White
    Title: Manager               /s/ John S. Stafford, III   JOHN S. STAFFORD,
III       /s/ Stephen White   STEPHEN WHITE       /s/ Roger Farley   ROGER
FARLEY

 

 

 

[Signature Page to Settlement Agreement]

 



 11 

 

 

 

 

Exhibit A

 

The Ronin Group

 

RONIN TRADING, LLC

 

RONIN CAPITAL, LLC

 

SWIM PARTNERS LP

 

SW INVESTMENT MANAGEMENT LLC

 

JOHN S. STAFFORD, III

 

STEPHEN WHITE

 

ROGER FARLEY

 

 

 

 

 

 

 

 

 



 A-1 

 

 

Exhibit B

 

Director Confidentiality Agreement

 



FORM OF DIRECTOR CONFIDENTIALITY AGREEMENT

 

Peregrine Pharmaceuticals, Inc.

14282 Franklin Avenue

Tustin, CA 92780

 

November 27, 2017

 

[Director Name]

[Director Address]

 

Dear [Director Name]:

 

1.                  This letter agreement (this “Agreement”) shall become
effective on the date hereof.  As a director of Peregrine Pharmaceuticals, Inc.
(the “Company”), you will have access to confidential non-public information
regarding the Company. You acknowledge that this information is proprietary to
the Company and may include strategic, business or financial planning
information, financial results, financial projections, and forecasts,
information about the deliberations of the Board of Directors or its committees
as a whole or of individual members of the Board of Directors or its committees
or members of the Company’s management, advice received by such parties or
individuals from the Company’s attorneys, accountants, consultants or other
advisors, trade secrets or other business information the disclosure of which
could harm the Company. In consideration for, and as a condition of, the
information being furnished to you, you agree to treat any and all information
concerning or relating to the Company or any of its subsidiaries or any of their
respective Affiliates (as such term is defined in in the Securities Exchange Act
of 1934, as amended (the “Exchange Act”)), directors, officers or employees,
that is furnished to you (regardless of the manner in which it is furnished,
including without limitation in written or electronic format or orally, gathered
by visual inspection or otherwise), together with any notes, analyses, reports,
models, forecasts, compilations, studies, interpretations, documents, records or
extracts thereof containing, referring, relating to, based upon or derived from
such information, in whole or in part (collectively, “Confidential
Information”), in accordance with the provisions of this Agreement, and to take
or abstain from taking the other actions hereinafter set forth. Confidential
Information shall include, but is not limited to, the following: 
(i) information that might be of use to competitors or harmful to the Company or
its present or former customers, suppliers or strategic or joint venture
partners if disclosed; (ii) information concerning the Company’s business,
assets, liabilities, financial condition, financial and business forecasts,
prospects and plans, personnel, competitive bids and marketing and sales
programs; (iii) information concerning possible transactions between the Company
and other companies, together with asset acquisitions and other transactions;
(iv) information about the Company’s present or former customers, service
providers or strategic or joint venture partners; (v) information that the
Company’s present or former customers, service providers or strategic or joint
venture partners have entrusted to the Company and all other information which
the Company is under an obligation to maintain as confidential; and
(vi) information concerning discussions or deliberations relating to business
issues and decisions, between and among employees, officers and/or directors,
including a director’s opinions or comments made during deliberations and
discussions of the Board of Directors of the Company (the “Board”) or of its
committees and the content, tone and direction of such deliberations and
discussions.

 

2.                  The term “Confidential Information” does not include
information that (i) is or has become generally available to the public other
than as a result of a direct or indirect disclosure by you in violation of this
Agreement or any obligation of confidentiality, (ii) was within your possession
on a non-confidential basis prior to its being furnished to you by or on behalf
of the Company or its representatives, as evidenced by your written records, or
(iii) is received from a source other than the Company or any of its
representatives; provided, that in the case of each of (ii) and (iii) above, the
source of such information was not believed by you, after reasonable inquiry of
the disclosing person, to be bound by a confidentiality agreement with or other
contractual, legal or fiduciary obligation of confidentiality to the Company or
any other person with respect to such information at the time the information
was disclosed to you.

 

 

 



 B-1 

 

 

3.                  You hereby agree that you will (i) keep the Confidential
Information strictly confidential, and (ii) not disclose any of the Confidential
Information in any manner whatsoever without the prior written consent of the
Company. You agree that you will use the Confidential Information solely for the
purpose of serving on the Board and in connection with the Company’s business
and not for any other purpose. Without limiting the foregoing, you agree that
you will not disclose or communicate any Confidential Information to any
stockholders of the Company without the prior written consent of the
Company. Notwithstanding the foregoing, nothing in this Agreement shall be
deemed to prohibit you from sharing or discussing Confidential Information with
any member of the senior management or the Board; provided, that the disclosure
of such Confidential Information is not inconsistent with your fiduciary duties
to the Company and does not involve a subject matter in which the recipient has
a conflict of interest.

 

4.                  In the event that you or any of your representatives are
required by applicable subpoena, legal process or other legal requirement to
disclose any of the Confidential Information, you will promptly notify (and in
no event later than three (3) calendar days after receiving or becoming aware of
such subpoena, legal process or other legal requirement) the Company in writing
in advance by e-mail and certified mail so that the Company may seek a
protective order or other appropriate remedy (and if the Company seeks such an
order, you will cooperate as the Company reasonably requests), at its cost and
expense. Following notification by you to the Company (or before such
notification if prior notification is not legally permissible), you or your
representatives, as the case may be, may honor a subpoena, legal process or
other legal requirement that requires discovery, disclosure or production of the
Confidential Information if and solely to the extent that (i) you produce or
disclose only that portion of the Confidential Information which your outside
legal counsel of national standing advises you in writing is legally required to
be so produced or disclosed and you inform the recipient of such Confidential
Information of the existence of this Agreement and the confidential nature of
such Confidential Information and you cooperate with the Company, at the
Company’s cost and expense, if it decides to seek a protective order or other
relief to prevent the disclosure of the Company Information or to obtain
reliable assurance that confidential treatment will be afforded the Confidential
Information; or (ii) the Company consents in writing to having the Confidential
Information produced or disclosed pursuant to the subpoena, legal process or
other legal requirement. In any such event, you and such of your representatives
will use reasonable efforts to ensure that all Confidential Information and
other information that is so disclosed will be accorded confidential treatment.
In no event will you or any of your representatives oppose action by the Company
to obtain a protective order or other relief to prevent the disclosure of the
Confidential Information or to obtain reliable assurance that confidential
treatment will be afforded the Confidential Information. For the avoidance of
doubt, it is understood that there shall be no “legal requirement” requiring you
to disclose any Confidential Information solely by virtue of the fact that,
absent such disclosure, you would be prohibited from purchasing, selling or
engaging in derivative or other voluntary transactions with respect to the
Common Stock or other securities of the Company or otherwise proposing or making
an offer to do any of the foregoing, or you would be unable to file any proxy
materials in compliance with Section 14(a) of the Exchange Act or the rules
promulgated thereunder.

 

5.                  You acknowledge that (i) neither the Company nor any of its
representatives make any representation or warranty, express or implied, as to
the accuracy or completeness of any Confidential Information, and (ii) neither
the Company nor any of its representatives shall have any liability to you or to
any of your representatives relating to or resulting from the use of the
Confidential Information or any errors therein or omissions therefrom.

 

6.                  All Confidential Information shall remain the property of
the Company. Neither you nor any of your representatives shall by virtue of any
disclosure of and/or your use of any Confidential Information acquire any rights
with respect thereto, all of which rights (including all intellectual property
rights) shall remain exclusively with the Company. Upon the request of the
Company for any reason, you will promptly return to the Company or destroy all
hard copies of the Confidential Information and use your best efforts to
permanently erase or delete all electronic copies of the Confidential
Information in your or any of your representatives’ possession or control (and,
upon the request of the Company, shall certify to the Company that such
Confidential Information has been erased or deleted, as the case may be). Upon
any such request, you will not retain any copies, summaries, analyses,
compilations, reports, extracts or other reproductions of such written,
electronic or other tangible material or any other materials in written,
electronic or other tangible format based on, reflecting or containing
Confidential Information, in your possession or in the possession of any of your
representatives or under your or their custody. Notwithstanding the return or
erasure or deletion of Confidential Information, you and your representatives
will continue to be bound by the obligations contained herein.

 

7.                  You acknowledge that the Confidential Information may
constitute material non-public information under applicable federal and state
securities laws, and that you shall not trade or engage in any derivative or
other transaction, on the basis of such information in violation of such laws.

 

8.                  You hereby represent and warrant to the Company that this
Agreement has been duly authorized, executed and delivered by you, and is a
valid and binding obligation, enforceable against you in accordance with its
terms.

 

 

 



 B-2 

 

 

9.                  You agree that irreparable injury to the Company would occur
in the event any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached and that such
injury would not be adequately compensable by the remedies available at law
(including the payment of money damages). You hereby agree that the Company will
be entitled to specific enforcement of, and injunctive relief to prevent any
violation of, the terms hereof, and you will not take action, directly or
indirectly, in opposition to the Company seeking such relief on the grounds that
any other remedy or relief is available at law or in equity. This Section 9 is
not the exclusive remedy for any violation of this Agreement. In the event the
Company institutes any legal action to enforce its rights, or recover damage for
breach of this Agreement, if the Company prevails in such action it shall be
entitled to recover from you all out-of-pocket costs and expenses, including but
not limited to reasonable attorney’s fees, court costs, witness fees,
disbursements and any other expenses of litigation or negotiations incurred by
the Company.

 

10.               This Agreement shall be governed by and construed and enforced
in accordance with the laws of the State of Delaware without reference to the
conflict of laws principles thereof. Each of the parties to this Agreement
irrevocably agrees that any legal action or proceeding with respect to this
Agreement and the rights and obligations arising hereunder, or for recognition
and enforcement of any judgment in respect of this Agreement and the rights and
obligations arising hereunder brought by the other party or its successors or
assigns, shall be brought and determined exclusively in the Delaware Court of
Chancery and any state appellate court therefrom within the State of Delaware
(or, if the Delaware Court of Chancery declines to accept jurisdiction over a
particular matter, any state or federal court within the State of Delaware).
Each of the parties hereto hereby irrevocably submits, with regard to any such
action or proceeding for itself and in respect of its property, generally and
unconditionally, to the personal jurisdiction of the aforesaid courts and agrees
that it will not bring any action relating to this Agreement in any court other
than the aforesaid courts. Each of the parties hereto hereby irrevocably waives,
and agrees not to assert in any action or proceeding with respect to this
Agreement, (i) any claim that it is not personally subject to the jurisdiction
of the above-named courts for any reason, (ii) any claim that it or its property
is exempt or immune from jurisdiction of any such court or from any legal
process commenced in such courts (whether through service of notice, attachment
prior to judgment, attachment in aid of execution of judgment, execution of
judgment or otherwise), and (iii) to the fullest extent permitted by applicable
legal requirements, any claim that (a) the suit, action or proceeding in such
court is brought in an inconvenient forum, (b) the venue of such suit, action or
proceeding is improper, or (c) this Agreement, or the subject matter hereof, may
not be enforced in or by such courts.

 

11.               In addition to the other remedies set forth herein, you hereby
agree to immediately resign from the Board in the event that the Board
determines, after consultation with counsel, that you have violated the terms of
this Agreement and such violation is determined by the Board to be material.

 

12.               This Agreement contains the entire understanding of the
parties hereto with respect to the subject matter hereof, and supersedes and
renders null, void and non-actionable any and all prior or contemporaneous
agreements, promises, warranties, understandings, terms, conditions and
representations, written or oral, made by the parties hereto, or their agents,
concerning the matters covered by this Agreement. There are no restrictions,
agreements, promises, representations, warranties, covenants or undertakings
between the parties hereto other than those expressly set forth herein and in
the Agreement. No modifications of this Agreement shall be made except in
writing signed by you and an authorized representative of the Company. The
obligations set forth in this Agreement, including but not limited to the
confidentiality and use obligations, shall survive any resignation or removal of
you from the Board. For the avoidance of doubt, notwithstanding anything to the
contrary set forth in this Agreement, no provision in this Agreement shall
require you to violate your fiduciary duties to the Company.

 

13.               If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated. It is hereby stipulated and
declared to be the intention of the parties hereto that the parties would have
executed the remaining terms, provisions, covenants and restrictions without
including any of such which may be hereafter declared invalid, void or
unenforceable. In addition, the parties hereto agree to use their respective
best efforts to agree upon and substitute a valid and enforceable term,
provision, covenant or restriction for any of such that is held invalid, void or
enforceable by a court of competent jurisdiction.

 

14.               You may not assign this Agreement or any rights or obligations
hereunder without the prior written consent of the Company.

 

 

 



 B-3 

 

 

15.               This Agreement shall expire two (2) years from the date on you
cease to be a member of the Board; except that you shall maintain in accordance
with the confidentiality obligations set forth herein any Confidential
Information constituting trade secrets for as long as such information
constitutes a trade secret of the Company as defined under 18 U.S.C. § 1839(3).

 

16.               This Agreement may be executed in one or more counterparts,
each of which shall be considered one and the same agreement and shall become
effective when counterparts have been signed by each of the parties hereto and
delivered to the other parties (including by means of electronic delivery or
facsimile).

 

17.               Each of the parties hereto acknowledges that it has been
represented by counsel of its choice throughout all negotiations that have
preceded the execution of this Agreement, and that it has executed this
Agreement with the advice of such counsel. Each party hereto and its counsel
cooperated and participated in the drafting and preparation of this Agreement,
and any and all drafts relating thereto exchanged among the parties hereto shall
be deemed the work product of each of the parties and may not be construed
against any party by reason of its drafting or preparation. Accordingly, any
rule of law or any legal decision that would require interpretation of any
ambiguities in this Agreement against any party hereto that drafted or prepared
it is of no application and is hereby expressly waived by each of the parties
hereto, and any controversy over interpretations of this Agreement shall be
decided without regard to events of drafting or preparation. The term
“including” shall be deemed to mean “including without limitation” in all
instances. The terms “hereof,” “herein” and “hereunder” and terms of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement. The term “will” shall be
construed to have the same meaning as the term “shall.” The phrase “date hereof”
will refer to the date of this Agreement. The term “or” is not exclusive. The
definitions contained in this Agreement are applicable to the singular as well
as the plural forms of such terms.

 

[Signature page follows]

 

 

 

 



 B-4 

 

 

Please confirm your agreement with the foregoing by signing and returning one
copy of this letter to the undersigned, whereupon this letter agreement shall
become a binding agreement between you and the Company.

 



  Very Truly Yours,       PEREGRINE PHARMACEUTICALS, INC.           By:
_________________________________   Name: Steven W. King   Title: Chief
Executive Officer    

 
 

Accepted and agreed as of the date first written above:

 

 

 

_____________________

[Name of Director]



 

 

 

 

 

 

 

 



 B-5 

 

 

Exhibit C

Press Release

 

 



[image_001.jpg]

 

Contacts:       Stephanie Diaz (Investors)   Tim Brons (Media)   Vida Strategic
Partners   Vida Strategic Partners   415-675-7401   415-675-7402  
sdiaz@vidasp.com   tbrons@vidasp.com  

 

Peregrine Pharmaceuticals, Ronin Trading and SW Investment Management

Announce Settlement Agreement

 

-- Peregrine Board Reconstituted with Four New Independent Directors --

 

TUSTIN, Calif. and CHICAGO, Ill., November 28, 2017 – Peregrine Pharmaceuticals,
Inc. (NASDAQ:PPHM) (NASDAQ:PPHMP) (“Peregrine”) and Ronin Trading, LLC and SW
Investment Management LLC (together, "Ronin/SWIM"), collectively Peregrine’s
largest stockholder, today announced that they have entered into a settlement
agreement (the “Agreement”) regarding the composition of Peregrine’s board of
directors and certain matters related to the upcoming 2017 Annual Meeting of
Stockholders scheduled for January 18, 2018.

 

Under the terms of the Agreement, on November 27, 2017, directors Steven W.
King, Carlton M. Johnson, Jr., Eric S. Swartz and David H. Pohl each tendered
his resignation, effective immediately, from Peregrine’s board of directors, and
from the board of directors of its wholly-owned subsidiary, Avid Bioservices,
Inc. The vacancies created by these resignations were immediately filled by
three individuals who were nominated by Ronin/SWIM for election at Peregrine’s
upcoming 2017 Annual Meeting of Stockholders (Richard B. Hancock, Gregory P.
Sargen and Joel McComb), and one director (Joseph Carleone, Ph.D.) who is
independent of Ronin/SWIM and new to Peregrine. Roger J. Lias, Ph.D., Mark R.
Bamforth and Patrick D. Walsh, the remaining members of Peregrine’s and Avid’s
original boards, will continue to serve in their respective roles with the
company.

 

“We are pleased to have reached an agreement with Ronin/SWIM and believe that
the addition of Messrs. Carleone, Hancock, McComb and Sargen, each with
significant experience in the biomanufacturing industry, will add great value as
we work to establish Avid as a leading contract development and manufacturing
organization,” stated Roger J. Lias, Ph.D., President of Avid Bioservices.

 

Stephen White of Ronin/SWIM said, “We are pleased that we were able to reach a
constructive agreement with Peregrine to reconstitute the board with new
independent directors. Rick, Greg, Joel and Joe bring important experience,
expertise and perspectives to Peregrine, and we are confident that they,
together with Roger, Mark and Pat, will be able to successfully lead the company
forward and deliver value for stockholders.”

 

As part of the Agreement, Ronin/SWIM, which collectively beneficially owns 9.6%
of Peregrine’s outstanding shares of common stock, withdrew its nomination of
six candidates for election to Peregrine’s board of directors at the upcoming
2017 Annual Meeting of Stockholders and has agreed to certain standstill
restrictions until the date that is thirty calendar days after the 2018 Annual
Meeting of Stockholders. Peregrine has also agreed to re-nominate a number of
Ronin/SWIM’s appointees at the 2018 Annual Meeting of Stockholders.

 

The complete Agreement will be included as an exhibit to the company’s current
report on Form 8-K, which will be filed with the Securities and Exchange
Commission.

 



 C-1 

 

  

New Directors

 

•Joseph Carleone, Ph.D. (independent appointee): Dr. Carleone is Chairman of the
Board of AMPAC Fine Chemicals LLC, a leading manufacturer of pharmaceutical
active ingredients.  Prior to this position, Dr. Carleone was President, Chief
Executive Officer and director of American Pacific Corporation, a leading custom
manufacturer of fine and specialty chemicals and propulsion products. Dr.
Carleone has also served or currently serves as an officer and/or a director of
several directly or indirectly wholly-owned subsidiaries of American Pacific
Corporation. Dr. Carleone received his bachelor’s degree in Mechanical
Engineering from Drexel University, Philadelphia, Pennsylvania, in 1968; his
master’s degree in Applied Mechanics from Drexel University in 1970; and his
doctorate degree in Applied Mechanics from Drexel University in 1972.

 

•Richard B. Hancock (Ronin/SWIM appointee): Richard (Rick) B. Hancock has worked
in the biologic CDMO industry for over 30 years in various operational and
executive roles, serving most recently as President and CEO of Althea
Technologies, Inc., a large molecule CDMO producing a wide range of biologics,
vaccines and parenteral products. In addition to Althea, Mr. Hancock has held
senior management positions at The Immune Response Corporation, and Hybritech
Inc. (now part of Eli Lilly & Company), and he is currently the Chairman of the
Board and Executive Director of Argonaut Manufacturing Services, Inc., a CDMO
focused on the biotechnology and life sciences industries. Mr. Hancock received
a BA in Microbiology from Miami University.

 

•Joel McComb (Ronin/SWIM appointee): Joel McComb is the CEO, Chairman and
Co-Founder of BioSpyder Technologies, Inc. Prior to BioSpyder, Mr. McComb served
as Senior Vice President and General Manager of Illumina, Inc., President of GE
Healthcare’s Life Sciences and Discovery Systems division, and President of GE
Healthcare’s Interventional Medicine division. Prior to GE Healthcare, Mr.
McComb was the President, CEO and a director of Innovadyne Technologies, Inc.,
and held various positions at Beckman Coulter, Inc., and Charles River
Laboratories (at the time a division of Bausch & Lomb Inc.) where he was a
National Business Manager for the company’s monoclonal antibody CDMO division.
Mr. McComb earned a Bachelor of Science degree in Genetics from the University
of California, Davis and an MBA from Golden Gate University.

 

•Gregory P. Sargen (Ronin/SWIM appointee): Gregory P. Sargen currently serves as
Executive Vice President – Corporate Development and Strategy of Cambrex
Corporation (NYSE:CBM) (“Cambrex”), a global manufacturer and provider of
services to life sciences companies. Prior to his current role, Mr. Sargen
served as Executive Vice President and Chief Financial Officer of Cambrex. Prior
to Cambrex, Mr. Sargen served as Vice President of Finance – Chemicals
Manufacturing Division of Fisher Scientific International Inc. (n/k/a Thermo
Fisher Scientific Inc.) (NYSE:TMO), and held positions with Merck & Co., Inc.
(NYSE:MRK), Heat and Control, Inc. and Deloitte & Touche LLP. Mr. Sargen is a
Certified Public Accountant (non-practicing) and holds an MBA in Finance from
The Wharton School of the University of Pennsylvania and a B.S. in Accounting
from Pennsylvania State University.

 

About Peregrine Pharmaceuticals, Inc.

Peregrine Pharmaceuticals, Inc. is a company transitioning from an R&D focused
business to a pure play contract development and manufacturing organization
(CDMO). Peregrine's in-house CDMO services, including cGMP manufacturing and
development capabilities, are provided through its wholly-owned subsidiary Avid
Bioservices, Inc. (www.avidbio.com). 

 

Peregrine is pursuing licensing or selling its proprietary R&D assets, including
its lead immunotherapy candidate, bavituximab, which is currently being
evaluated in clinical trials in combination with immune stimulating therapies
for the treatment of various cancers.  For more information, please visit
www.peregrineinc.com.

 

About Avid Bioservices, Inc.

Avid Bioservices, a wholly owned subsidiary of Peregrine Pharmaceuticals,
provides a comprehensive range of process development, high quality cGMP
clinical and commercial manufacturing services for the biotechnology and
biopharmaceutical industries. With over 20 years of experience producing
monoclonal antibodies and recombinant proteins in batch, fed-batch and perfusion
modes, Avid's services include cGMP clinical and commercial product
manufacturing, purification, bulk packaging, stability testing and regulatory
strategy, submission and support. The company also provides a variety of process
development activities, including cell line development and optimization, cell
culture and feed optimization, analytical methods development and product
characterization. For more information about Avid, please visit www.avidbio.com.

 

About Ronin Trading, LLC

Ronin Trading, LLC and its affiliate Ronin Capital, LLC are global,
multi-strategy proprietary trading firms.

 

About SW Investment Management LLC 

SW Investment Management LLC is an investment adviser based in Chicago.

 

 



 C-2 

 



